UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELSEY LENTRELL KINARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00486-TLW-2)


Submitted:   January 22, 2013             Decided:   January 24, 2013

                     Amended:   August 9, 2016


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelsey Lentrell Kinard, Appellant Pro Se.       Arthur Bradley
Parham, Assistant United States Attorney, Rose Mary Parham,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kelsey    Lentrell    Kinard     appeals       the   district   court’s

amended judgment.         See United States v. Davis, 679 F.3d 190, 194

(4th   Cir.    2012).      We     have   reviewed      the    record   and    find    no

reversible error.          Accordingly, we affirm.                 We dispense with

oral   argument        because    the    facts   and    legal       contentions      are

adequately     presented     in    the    materials     before      this   court     and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2